People v Basil (2022 NY Slip Op 01722)





People v Basil


2022 NY Slip Op 01722


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW AND BANNISTER, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (1362/17) KA 15-02005.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY BASIL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument dismissed as untimely.